DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-5 and 7-9 are currently pending. Claim 8 is withdrawn. Claims 1, 3-5, 7 and 9 are rejected.   
Response to Amendment/Arguments
The Amendment filed 18 July 2022  is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 
Specification
The objection of the specification for containing new matter has been overcome by removing the new matter from the specification. The objection has been withdrawn.

35 USC § 112 Rejection
The rejection of claims 1, 3-5 and 7 under 35 USC 112(b) has been overcome by amending claim 1 to clarify the definitions of R1 and R2. The rejection has been withdrawn.

35 USC § 102 Rejection
The rejection of claims 1, 3-5 and 7 under 35 USC 102(a)(1) for being anticipated by Schmidt et al. JPET 2012, 343, 106-114 has been overcome by narrowing the definitions of R1 and R2 in claim 1 to exclude the use of the prior art compound 
    PNG
    media_image1.png
    164
    229
    media_image1.png
    Greyscale
, wherein R1 and R2 are H.  The rejection has been withdrawn. 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1, lines 2-4 recite “administering a composition comprising any one curvularin-type metabolite selected from… as an active ingredient to the subject.” This recitation is grammatically improper. The following amendment is recommended: “administering to the subject a composition comprising a curvularin-type metabolite selected from… as an active ingredient 
Claim 9, line 2 recites “Penicillium sp. SF-5859 (KCTC 13354BP)” is grammatically incorrect. The following recitation is suggested: “Penicillium sp. SF-5859 Accession No. KCTC 13354BP.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. SpringerPlus 2013 2, 122 in view of Nakayama et al. Arthritis Res. and Ther. 2012, 14, R120 in further view of Jaswal et al. Clinica Chimica Acta 2003, 338, 123-129, in further view of Alexander Pharmacology. Chapter 2 – Dosage Forms and Their Routes of Administration in Principles and Practice 2009, pp. 9-29.
Kumar et al. found that “α,β-dehydrocurvularin showed significant antioxidant potential” based on EC50 values obtained from several different antioxidant assays. See Table 2 and page 5 (left column). Kumar does not teach treating an LPS-induced inflammatory disease, such as arthritis by administering α,β-dehydrocurvularin to a subject.
Nakayama teaches arthritis is an LPS-induced inflammatory disease. Nakayama teaches “IL-32 has been considered to play a key role in the development of various inflammatory diseases, including rheumatoid arthritis (RA)”; and lipopolysaccharide (LPS) induces overexpression of IL-32α, which contributes to the development of inflammatory arthritis. See, e.g., Fig. 2, Abstract, and page 2 (left column).
Jaswal studied the effects of antioxidants in the treatment of arthritis. Jaswal observed “better recovery in the patients treated with antioxidant supplemented drug regimen”, which suggests antioxidants “lower the oxidative stress and the resultant inflammatory damage” caused by arthritis. It was thus concluded that the “[u]se of antioxidants as supplements to conventional drugs yields even better results.” See, e.g., abstract and page. 128 (left column).
A person of ordinary skill would have been motivated to administer the potent antioxidant α,β-dehydrocurvularin to a subject suffering from arthritis because Jaswal teaches arthritis can be treated using antioxidants. A PHOSITA would have had a reasonable expectation of therapeutic success because Jaswal teaches that reducing the formation of free radicals provides a therapeutic benefit in treating arthritis, due reduced oxidative stress and reduced inflammatory damage. This would have rendered the claim invention obvious as outlined below:
Claim 1, drawn to a method of treating an LPS-induced inflammatory disease in a subject in need thereof, comprising administering a composition comprising α,β-dehydrocurvularin as an active ingredient to the subject. α,β-Dehydrocurvularin has a structure of formula 3, 
    PNG
    media_image2.png
    153
    217
    media_image2.png
    Greyscale
.
Claim 3, wherein the disease is arthritis.
Claim 4, wherein the composition inherently inhibits expression of iNOS and COX-2 as evidenced by the instant specification (p. 31).
Regarding claims 5 and 7, a PHOSITA would have found it obvious to administer α,β-dehydrocurvularin using a pharmaceutically acceptable carrier, such as capsule or a liquid solution, because it is standard practice to use a carrier for drug administration according to Alexander. (“Drug substances are seldom administered in their natural or pure state []. The pharmaceutical industry combines the active ingredient [] with those nonmedicinal agents [] referred to as pharmaceutical ingredients, aides, adjuncts, necessities, or excipients, which result in a variety of pharmaceutical dosage forms.”) (Alexander p. 9) Well-known forms include solids, such as tablets and capsules, and liquids, such as “waters, solutions, syrups, elixirs, tinctures, and fluid extracts.” (Alexander p 17) All of these forms qualify as “food stuff” according to the specification. See pp. 18-19 bridging paragraph, which states “the food [] includes all forms” and “may be prepared in the form of tea, juice, and drinks or may ingested in granulated, capsulated, and powdered forms.”
Claim 9 is drawn to the limitation “wherein the curvularin-type metabolite is isolated from marine fungus Penicillium sp. SF-5859 (KCTC 13354BP).” This is a product-by-process limitation that is analyzed according to MPEP 2113. The product of the isolation process is the curvularin-type metabolite. The source of the metabolite (i.e., the marine fungus) does not impart any additional structural limitations to the metabolite. Therefore, the structure of α,β-dehydrocurvularin of formula 3 is unchanged by the marine fungus from which it was isolated. Consequently, this limitation is not given patentable weight because the fungus species does not carry any structural implications for the metabolite product. Since the metabolite product of formula 3 is the same structure taught by the prior art, the claim is obvious for the same reasons the claim 1 is obvious.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner
Art Unit 1626